Name: Commission Regulation (EEC) No 54/81 of 1 January 1981 laying down detailed rules for application of the import control system in Greece on oil seeds and vegetable oils and fats
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 4/ 36 Official Journal of the European Communities 1 . 1 . 81 COMMISSION REGULATION (EEC) No 54/81 of 1 January 1981 laying down detailed rules for application of the import control system in Greece on oil seeds and vegetable oils and fats HAS ADOPTED THIS REGULATION : Article 1 If Greece applies the import control system defined in Regulation (EEC) No 39 / 81 , all imports into Greece during the period 1 January 1981 to 31 December 1983 of :  oilseeds and oleagenous fruit within subheading 12.01 B of the Common Customs Tariff ,  vegetable oils within subheading 15.07 D of the Common Customs Tariff , from Member States of the Community of Nine or from non-member countries shall be subject to production of an import document , issued in accordance with the conditions laid down in this Regulation . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Greece , Having regard to Council Regulation (EEC) No 39/ 81 of 1 January 1981 authorizing the Hellenic Republic to apply , temporarily, an import control system on oil seeds and on vegetable oils and fats ('), and in particular Article 5 thereof, Whereas , pursuant to Article 72 of the Act of Accession , Regulation (EEC) No 39 / 81 , authorized Greece to apply an import control system on certain vegetable fats up to 31 December 1983 ; whereas this system provides for the introduction of import documents in provision of security , to be issued up to a maximum annual quantity ; Whereas the detailed rules for issue of the said documents should be laid down ; Whereas , in order to take account of existing commercial ties and to ensure fair treatment of the importers in question , it seems appropriate to take details referring to a reference period as a basis for the restriction to be effected by issue of documents to each applicant ; whereas , for this purpose , the years 1979 and 1980 should be employed ; Whereas the import documents system should not result in excluding from trade persons who , during 1979 and 1980 , have not carried out commercial transactions in the products in question ; Whereas , accordingly , provision should be made for granting , within certain limits , import documents to the said persons ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , 1 . Import documents shall be issued on application to be made by those concerned to the agency designated by Greece . 2 . Applications shall include the designation of the product or products and the quantity of each such product to which they refer. They shall be lodged during the months of January 1981 , December 1981 and December 1982 . 3 . Each application shall be accompanied by provision of a security of 5 ECU per 100 kilograms of oil . The oil yield fixed in the Annex to this Regu ­ lation shall be taken into account for oil seeds . The security shall guarantee the undertaking to import during the period of validity of the document . Article 3 1 . Documents shall be issued not later than 30 days after expiry of each of the periods referred to in Article 2 (2). They shall be valid for imports to be effected :  in the case of applications lodged in January 1981 : before 31 December 1981 ,  in the case of applications lodged in December 1 98 1 : not later than 3 1 December 1 982 ,(') OJ No L 3 , I. 1 . 1981 , p . 9 . 1 . 1 . 81 Official Journal of the European Communities No L 4 / 37  in the case of applications lodged in December 1982 : not later than 31 December 1983 . 2 . Within the overall quantity determined by the Council for each year, each document shall be issued for a quantity not exceeding that indicated in the application and calculated in accordance with the provisions of Article 4 . 2 . If application of the criteria referred to in paragraph 1 were to result in issue of a document to an applicant for a quantity exceeding that applied for, the document shall be issued to the applicant in question for the quantity applied for and the quantity thus made available shall be distributed amongst applicants who have imported in 1979 and 1980 and whose application was not fully met , by applying the criteria referred to in the first indent of (b) in paragraph 1 . 3 . Proof of the quantities imported in 1979 and 1980 shall be provided when applying for the documents by producing customs documents for release into free circulation . Article 4 Article 5 The import document must show : (a) the name and the address of the applicant ; (b) the designation of the product , statement of its Common .Customs Tariff subheading number and of the reference number in the nomenclature of goods in the national external trade statistics ; ( c) statement of the quantity of product, expressed in kilograms net ; (d ) the period during which it is valid . Article 6 1 . Greece shall calculate the quantities for which import documents are to be issued according to the following criteria : ( a) if the total quantities for which documents are applied for does not exceed the quantity fixed by the Council , all the applications shall be met ; (b) if the total quantity for which documents are applied for exceeds the quantity fixed by the Council :  if the quantities applied for concern persons who have imported in 1979 and 1980 , the quantity fixed by the Council shall be distributed in proportion to the quantities imported by each applicant during the years in question ,  if the quantities applied for concern persons who have not carried out imports in 1979 and 1980 , the quantity fixed by the Council shall be distributed in proportion to the quantities given in the applications ,  if the quantities applied for concern both persons who have imported in 1979 and 1980 and persons who have not so imported during the period in question , applications from those who have not so imported shall be met provided that the total quantities in their applications do not exceed 10 % of the quantity fixed by the Council . If the total quantity given in applications from persons who have not imported the products in question during 1979 and 1980 exceeds 10 % of the quantity fixed by the Council , documents shall be issued to those applicants for a quantity equal to 10 % of that fixed by the Council , by distributing the quantities in question in proportion to those applied for amongst the applicants . The total quantity of products for which documents are to be issued to persons who have imported in 1979 and 1980 shall be equal to the quantity fixed by the Council less the quantities for which documents have been issued to persons who have not imported in 1979 and 1980 by applying the criteria referred to in the first indent of (b). The security referred to in Article 2 ( 3 ) shall be provided in cash or in the form of a guarantee provided by an establishment complying with criteria fixed by Greece . Article 7 1 . Except in cases of force majeure : ( a) the entire security shall be forfeit where the obligation to import has not been fulfilled during the period of validity of the document ; (b ) the security shall be partially forfeit if the import carried out is more than 5 % lower than the quantity stated in the document . The amount of security forfeit shall be calculated on the difference between the quantity stated in the document less 5 % and the quantity actually imported . 2 . The security shall be released immediately in proportion to the quantity for which an application has not been met . No L 4/38 Official Journal of the European Communities 1 . 1 . 81 Article 8 quantities shall be communicated not later than 31 March 1981 . Greece shall communicate to the Commission , not Article 9 later than 28 February each year, the quantities for the year in question for which import documents have This Regulation shall enter into force on 1 January been applied for and issued . However, for 1981 , these 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS ANNEX Oil yield of oilseeds and oleaginous fruit Oilseeds and oleaginous fruit Oil yield (%) Colza 39 Cotton 17 Palm nuts and kernels 46 Soya 17-5 Sunflower ( 38 If necesary, oil yields for other oilseeds and oleaginous fruit shall be fixed by Greece . These yields must be representative of those obtained in Community mills .